DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 07/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 06/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “creating unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (“Watanabe” WO 2015/093518, for the purpose of examination, U.S.P.N. 10,175,220 B2 is applied herein as translation copy).
As per claim 1, Watanabe discloses an image processing method (abstract) comprising: a fluorescent image capturing step of capturing a fluorescent image of a fluorescently labeled tissue specimen (column 6, line 50-55, column 11, lines 33-61), a creating step of creating a 
As per claim 2, Watanabe discloses a specifying step of specifying a focus position of the fluorescent image, wherein in the specifying step, a fluorescent bright spot of the fluorescent substance integrated nanoparticles is specified as the fluorescent focus position, and in the fluorescent image capturing step, a focused fluorescent image is captured based on the fluorescent focus position (column 11, lines 65-67 and column 12, 1-17, the focus position of the fluorescent image is specified based on the adjusted focus position during acquisition of bright field image, in which the focus is adjusted on the observation target, which is fluorescent bright spot. A fluorescent image is captured at step a5).
As per claim 3, Watanabe discloses a bright field image capturing step of capturing a bright field image of the tissue specimen, wherein in the specifying step, an arbitrary coordinate on the bright field image is specified as a bright field focus position, and in the fluorescent image 
As per claim 4, Watanabe discloses wherein the tissue specimen is fluorescently labelled in a multiplied manner by use of the staining reagent in which the fluorescent substance integrated nanoparticles are used, and another staining reagent (column 11, lines 56-61, “an operator stains a tissue section with two types of staining reagents, the hematoxylin staining reagent and the staining reagent of, as a fluorescence labeling material, fluorescent substance-containing nanoparticles bonding with a biological substance recognition site which recognizes a specific protein”).
As per claim 5, Watanabe discloses wherein an excitation wavelength and an emission wavelength of the fluorescent substance for use in the other staining reagent do not overlap with an excitation wavelength and an emission wavelength of the fluorescent substance that the fluorescent substance integrated nanoparticles have, respectively (column 6, lines 55-67 and column 7, lines 30, the different types of reagents may require different excitation wavelengths, also see column 19, lines 17-24 and column 20, lines 13-19).
As per claim 6, Watanabe discloses a detection step of detecting a biological substance in the fluorescently labelled tissue specimen, wherein in the detection step, an expression level of the biological substance is obtained by measuring a number of bright spots (column 15, lines 30-
As per claim 7, Watanabe discloses a detection step of detecting a biological substance in the fluorescently labelled tissue specimen, wherein in the detection step, an expression level of the biological substance is displayed as a fluorescent brightness map in which intensity of a fluorescent brightness is represented by light and shade of color (column 6, lines 44-48, “the fluorescence appearing in a fluorescence image shows expression of a specific biological substance, which corresponds to a biological substance recognition site, in a tissue section”; column 16, lines 4-16, “the specific protein of only one type was the target. Two or more types of fluorescent particles having different emission wavelength from each other can be used for plural types of specific proteins.” “a detection step of detecting a biological substance in the fluorescently labelled tissue specimen, wherein in the detection step, an expression level of the biological substance is displayed as a fluorescent brightness map in which intensity of a fluorescent brightness is represented by light and shade of color.” Also see figure 4 and 20).
As per claim 8, Watanabe discloses a bright field image capturing step of capturing a bright field image of the tissue specimen, wherein the bright field image is obtained by imaging the tissue specimen stained with one or more staining agents with which a specific cell type, a specific region or a specific tissue structure is recognizable (column 11, lines 46-55, “operation of the pathological diagnosis support system 100 to acquire and analyze the above-described fluorescence image and bright field image is described. Here, a tissue section stained with a staining reagent containing fluorescent substance-containing nanoparticles bonding with a biological substance recognition site which recognizes a specific protein (here, Ki67 protein in breast cancer tissue, hereinafter called a "specific protein") is an observation target”).


Conclusion
Examiner note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teaching for the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirely as potential teaching all or part of the claimed invention, as well as the context of the a passage as taught by the prior art or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/TOM Y LU/Primary Examiner, Art Unit 2667